Exhibit 10.3

AMENDED AND RESTATED
SECURITY AGREEMENT

       SECURITY AGREEMENT, dated as of August 16, 2007 (this “Agreement”), by
and among Universal Property Development and Acquisition Corporation, a Nevada
corporation (“UPDA”), whose principal place of business is located at 124 N.
Church St., Jacksboro, TX 76458, Canyon Creek Oil and Gas, Inc., a Nevada
corporation (“Canyon”), whose principal place of business is located at 124 N.
Church Street, Jacksboro, TX 76458, Catlin Oil and Gas, Inc., a Nevada
corporation (“Catlin”), whose principal place of business is located at 124 N.
Church Street, Jacksboro, TX 76458, Kamal Abdallah, a US citizen and resident of
the state of Texas, whose primary residence is 8 Links Green, San Antonio, TX
78257, Christopher J. McCauley, a US citizen and resident of the state of Ohio,
whose primary residence is 5408 Valley Pkwy., Brecksville, OH 44141, Heartland
Oil and Gas Corp. (“HOGC”), a Nevada corporation whose principal place of
business is located at 1610 Industrial Drive, Paola, KS 66071, Heartland Gas
Gathering, LLC (“HGG”), a Kansas limited liability company whose principal place
of business is located at 1610 Industrial Drive, Paola, KS 66071, Heartland Oil
and Gas Inc. (“Heartland Oil”), a Nevada corporation whose principal place of
business is located at 1610 Industrial Drive, Paola, KS 66071, UPDA Operators,
Inc., a Nevada corporation whose principal place of business is located at 124
N. Church St., Jacksboro, TX 76458 (“UPDAO”), Heartland International Oil Corp.
a British Virgin Island Company (“Heartland International”), whose principal
place of business is located at 12603 Southwest Freeway, Suite 285, Stafford, TX
77477, Aztec Well Services, Inc., a Nevada corporation whose principal place of
business is located at 1610 Industrial Drive, Paola, KS 66071 (“Aztec”) (Messrs.
Abdallah, McCauley, Canyon, Catlin, HOGC, HGG, Heartland Oil, Heartland
International, UPDAO, and Aztec collectively, the “Guarantors”, UPDA and
Guarantors are collectively referred to as the “Debtors”) and Sheridan Asset
Management LLC, a Delaware limited liability company whose principle place of
business is located at 1025 Westchester Ave., Suite 311, White Plains, NY 10604,
as the holder of UPDA’s Senior Secured Promissory Note due April 6, 2008 in the
original aggregate principal amount of $3,635,000 (as amended, the “UPDA First
Note”), and as the holder of the UPDA’s Senior Secured Promissory Note due
August 16, 2010 in the original aggregate principal amount of $3,250,000 (the
“UPDA Second Note,” collectively with the UPDA First Note, the “Notes”), and
each of its endorsees, transferees and assigns (collectively referred to as, the
“Secured Party”).

W I T N E S S E T H:

       WHEREAS, the Secured Party has (i) extended a loan (the “UPDA First
Loan”) to UPDA evidenced by the UPDA First Note and (ii) agreed to extend a loan
(“the “UPDA Second Loan,” together with the UPDA First Loan, the “Loans”) to
UPDA evidenced by the UPDA Second Note;

       WHEREAS, in connection with the UPDA First Loan, UPDA and the Guarantors
executed that certain Security Agreement, dated as of April 6, 2007 (the
“Original Security Agreement”);

       WHEREAS, UPDA has agreed to cause any and all of its subsidiaries to
execute an Amended and Restated Subsidiary Guarantee in the form of Exhibit A
attached hereto dated as of the date hereof (the “Guaranty”), pursuant to which
the Guarantors shall jointly and severally guaranty and act as surety for the
timely fulfillment of UPDA’s obligations under the First Notes and certain other
obligations as set forth therein;

       WHEREAS, Messrs. Abdallah and McCauley have agreed to execute Amended and
Restated Guaranties pursuant to which they shall guaranty and act as surety for
payment of all of UPDA’s obligations in connection with the Loans (the “Personal
Guaranties” and, together with the Guaranty, the “Guaranties”);

--------------------------------------------------------------------------------

 



       WHEREAS, in order to induce the Secured Party to extend the UPDA Second
Loan, UPDA has agreed to, and to cause each Debtor to execute and deliver to the
Secured Party this Agreement, to amend and restate the Original Security
Agreement and to grant the Secured Party, a perfected security interest in the
property of such Debtor to secure the prompt payment, performance and discharge
in full of all of the Obligations (as hereinafter defined).

       NOW, THEREFORE, in consideration of the agreements herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto hereby agree as follows:

       1.     Certain Definitions. As used in this Agreement, the following
terms shall have the meanings set forth in this Section 1. Terms used but not
otherwise defined in this Agreement that are defined in Article 9 of the UCC
(such as “account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC. Terms used and not otherwise defined
in this Agreement shall have the meaning provided in the Loan Agreements or the
Notes, as such terms relate to such agreements.

             (a)     “Business Day” shall have the meaning set forth in the
Notes.

             (b)     “Collateral” shall include the following personal property
of the Debtors, whether presently owned or existing or hereafter acquired or
coming into existence, wherever situated, and all additions and accessions
thereto and all substitutions and replacements thereof, and all proceeds,
products and accounts thereof, including, without limitation, all proceeds from
the sale or transfer of the Collateral and of insurance covering the same and of
any tort claims in connection therewith, all Pledged Securities (defined below)
and all dividends, interest, cash, notes, securities, equity interest or other
property at any time and from time to time acquired, receivable or otherwise
distributed in respect of, or in exchange for, any or all of the Pledged
Securities:

                         (i)     All goods, including, without limitations, (A)
all machinery, equipment, computers, motor vehicles, trucks, tanks, boats,
ships, appliances, furniture, special and general tools, fixtures, test and
quality control devices and other equipment of every kind and nature and
wherever situated, together with all documents of title and documents
representing the same, all additions and accessions thereto, replacements
therefor, all parts therefor, and all substitutes for any of the foregoing and
all other items used and useful in connection with any Debtor’s businesses and
all improvements thereto; and (B) all inventory;

                         (ii)     All contract rights and other general
intangibles, including, without limitation, all partnership interests,
membership interests, stock or other securities, rights under any of the
Organizational Documents, agreements related to the Pledged Securities,
licenses, distribution and other agreements, computer software (whether
“off-the-shelf”, licensed from any third party or developed by any Debtor),
computer software development rights, leases, franchises, customer lists,
quality control procedures, grants and rights, goodwill, trademarks, service
marks, trade styles, trade names, patents, patent applications, copyrights,
Intellectual Property, and income tax refunds;

                         (iii)     All accounts, together with all instruments,
all documents of title representing any of the foregoing, all rights in any
merchandising, goods, equipment, motor vehicles and trucks which any of the same
may represent, and all right, title, security and guaranties with respect to
each account, including any right of stoppage in transit;

2

--------------------------------------------------------------------------------

 



                         (iv)     All documents, letter-of-credit rights,
instruments and chattel paper;

                         (v)     All commercial tort claims;

                         (vi)     All deposit accounts and all cash (whether or
not deposited in such deposit accounts);

                         (vii)     All investment property;

                         (viii)     All supporting obligations; and

                         (ix)     All files, records, books of account, business
papers, and computer programs; and

                         (x)     the products and proceeds of all of the
foregoing Collateral set forth in clauses (i)-(ix) above.

                         Without limiting the generality of the foregoing, the
“Collateral” shall include all investment property and general intangibles
respecting ownership and/or other equity interests in the Guarantors, including,
without limitation, the shares of capital stock and the other equity interests
listed on Schedule H hereto (as the same may be modified from time to time
pursuant to the terms hereof), and any other shares of capital stock and/or
other equity interests of any other direct or indirect subsidiary of any Debtor
obtained in the future, and, in each case, all certificates representing such
shares and/or equity interests and, in each case, all rights, options, warrants,
stock, other securities and/or equity interests that may hereafter be received,
receivable or distributed in respect of, or exchanged for, any of the foregoing
(all of the foregoing being referred to herein as the “Pledged Securities”) and
all rights arising under or in connection with the Pledged Securities,
including, but not limited to, all dividends, interest and cash.

                         Notwithstanding the foregoing, nothing herein shall be
deemed to constitute an assignment of any asset which, in the event of an
assignment, becomes void by operation of applicable law or the assignment of
which is otherwise prohibited by applicable law (in each case to the extent that
such applicable law is not overridden by Sections 9-406, 9-407 and/or 9-408 of
the UCC or other similar applicable law); provided, however, that to the extent
permitted by applicable law, this Agreement shall create a valid security
interest in such asset and, to the extent permitted by applicable law, this
Agreement shall create a valid security interest in the proceeds of such asset.

3

--------------------------------------------------------------------------------

 



             (c)     “Intellectual Property” means the collective reference to
all rights, priorities and privileges relating to intellectual property, whether
arising under United States, multinational or foreign laws or otherwise,
including, without limitation, (i) all copyrights arising under the laws of the
United States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.

             (d)     “Loan Agreements” means the Loan Agreement, dated as of
April 6, 2007, by and among UPDA, Canyon, Catlin, Kamal Abdallah, Christopher J.
McCauley and Sheridan (as amended as of August 16, 2007, the “UPDA First Loan
Agreement”) and the Loan Agreement, dated as of even date hereof, by and among
UPDA, the Guarantors and Sheridan (the “UPDA Second Loan Agreement”).

             (e)     “Necessary Endorsement” shall mean undated stock powers
endorsed in blank or other proper instruments of assignment duly executed and
such other instruments or documents as the Secured Party may reasonably request.

             (f)     “Obligations” means all of the Debtors’ obligations under
this Agreement, the Notes, the Guaranties, the Subordinate Guaranties, the
Security Documents (as defined under the UPDA First Loan Agreement) Security
Documents (as defined under the UPDA Second Loan Agreement), the Loan Agreements
and any other instruments, agreements or other documents executed and/or
delivered in connection herewith or therewith, in each case, whether now or
hereafter existing, voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not jointly owed with others,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such obligations or
liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from the Secured Party as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time. Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation: (i) principal of and interest on the Notes and the loans
extended pursuant thereto; (ii) any and all other fees, indemnities, costs,
obligations and liabilities of the Debtors from time to time under or in
connection with this Agreement, the Notes, the Guaranties and any other
instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith; and (iii) all amounts (including but not
limited to post-petition interest) in respect of the foregoing that would be
payable but for the fact that the obligations to pay such amounts are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Debtor.

             (g)     “Organizational Documents” means with respect to any of
Guarantors, the documents by which such Debtor was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Debtor (such as bylaws, a partnership agreement or
an operating, limited liability or members agreement).

4

--------------------------------------------------------------------------------

 



             (h)     “Sheridan” means Sheridan Asset Management LLC, a Delaware
limited liability company.

             (i)     “UCC” means the Uniform Commercial Code of the State of New
York and or any other applicable law of any state or states which has
jurisdiction with respect to all, or any portion of, the Collateral or this
Agreement, from time to time. It is the intent of the parties that defined terms
in the UCC should be construed in their broadest sense so that the term
“Collateral” will be construed in its broadest sense. Accordingly if there are,
from time to time, changes to defined terms in the UCC that broaden the
definitions, they are incorporated herein and if existing definitions in the UCC
are broader than the amended definitions, the existing ones shall be
controlling.

       2.     Grant of Perfected Security Interest. As an inducement for the
Secured Party to extend the loans as evidenced by the Notes and to secure the
complete and timely payment, performance and discharge in full, as the case may
be, of all of the Obligations, each Debtor hereby unconditionally and
irrevocably pledges, grants and hypothecates to the Secured Party a continuing
and perfected security interest in and to, a lien upon and a right of set-off
against all of such Debtor’s respective right, title and interest of whatsoever
kind and nature in and to, the Collateral (the “Security Interest”).

       3.     Delivery of Certain Collateral. Contemporaneously or prior to the
execution of this Agreement, each Debtor shall deliver or cause to be delivered
to the Secured Party (a) any and all certificates and other instruments
representing or evidencing the Pledged Securities, and (b) any and all
certificates and other instruments or documents representing any of the other
Collateral, in each case, together with all Necessary Endorsements. The Debtors
are, contemporaneously with the execution hereof, delivering to the Secured
Party, or have previously delivered to the Secured Party, a true and correct
copy of each Organizational Document governing any of the Pledged Securities.

       4.     Representations, Warranties, Covenants and Agreements of the
Debtors. Except as set forth in or contemplated by the Loan Agreements, the
Notes and the related transaction documents, each Debtor represents and warrants
to, and covenants and agrees with, the Secured Party as follows:

             (a)     Each Debtor which is a corporation has the requisite
corporate or limited liability company power and authority to enter into this
Agreement and otherwise to carry out its obligations hereunder. The execution,
delivery and performance by each such Debtor of this Agreement and the filings
contemplated therein have been duly authorized by all necessary action on the
part of such Debtor and no further action is required by such Debtor. This
Agreement has been duly executed by each Debtor. This Agreement constitutes the
legal, valid and binding obligation of each Debtor, enforceable against each
Debtor in accordance with its terms except as such enforceability may be limited
by applicable bankruptcy, insolvency, reorganization and similar laws of general
application relating to or affecting the rights and remedies of creditors and by
general principles of equity.

             (b)     The Debtors have no place of business or offices where
their respective books of account and records are kept (other than temporarily
at the offices of its attorneys or accountants) or places where Collateral is
stored or located, except as set forth on Schedule A attached hereto. Except as
specifically set forth on Schedule A, each Debtor is the record owner of the
real property where such Collateral is located, and there exist no mortgages or
other liens on any such real property. Except as disclosed on Schedule A, none
of such Collateral is in the possession of any consignee, bailee, warehouseman,
agent or processor.

5

--------------------------------------------------------------------------------

 



             (c)     Except as set forth on Schedule B attached hereto, the
Debtors are the sole owner of the Collateral (except for non-exclusive licenses
granted by any Debtor in the ordinary course of business), free and clear of any
liens, security interests, encumbrances, rights or claims, and are fully
authorized to grant the Security Interest. There is not on file in any
governmental or regulatory authority, agency or recording office an effective
financing statement, security agreement, license or transfer or any notice of
any of the foregoing (other than those that will be filed in favor of the
Secured Party pursuant to this Agreement) covering or affecting any of the
Collateral. So long as this Agreement shall be in effect, the Debtors shall not
execute and shall not knowingly permit to be on file in any such office or
agency any such financing statement or other document or instrument (except to
the extent filed or recorded in favor of the Secured Party pursuant to the terms
of this Agreement).

             (d)     Except as set forth on Schedule I attached hereto, no
written claim has been received that any Collateral or Debtor’s use of any
Collateral violates the rights of any third party. There has been no adverse
decision to any Debtor’s claim of ownership rights in or exclusive rights to use
the Collateral in any jurisdiction or to any Debtor’s right to keep and maintain
such Collateral in full force and effect, and there is no proceeding involving
said rights pending or, to the best knowledge of any Debtor, threatened before
any court, judicial body, administrative or regulatory agency, arbitrator or
other governmental authority.

             (e)     Each Debtor shall at all times maintain its books of
account and records relating to the Collateral at its principal place of
business and its Collateral at the locations set forth on Schedule A attached
hereto and may not relocate such books of account and records or tangible
Collateral unless it delivers to the Secured Party at least 30 days prior to
such relocation (i) written notice of such relocation and the new location
thereof (which must be within the United States) and (ii) evidence that
appropriate financing statements under the UCC and other necessary documents
have been filed and recorded and other steps have been taken to perfect the
Security Interest to create in favor of the Secured Party a valid, perfected and
continuing perfected first priority lien in the Collateral.

             (f)     This Agreement creates in favor of the Secured Party a
valid, security interest in the Collateral, securing the payment and performance
of the Obligations. Upon making the filings described in the immediately
following paragraph, all security interests created hereunder in any Collateral
which may be perfected by filing UCC financing statements shall have been duly
perfected. Except for the filing of the UCC financing statements referred to in
the immediately following paragraph, the recordation of the Intellectual
Property Security Agreement (as defined below) with respect to copyrights and
copyright applications in the United States Copyright Office referred to in
paragraph (p), the execution and delivery of deposit account control agreements
satisfying the requirements of Section 9-104(a)(2) of the UCC with respect to
each deposit account of the Debtors, and the delivery of the certificates and
other instruments provided in Section 3, no action is necessary to create,
perfect or protect the security interests created hereunder. Without limiting
the generality of the foregoing, except for the filing of said financing
statements, the recordation of said Intellectual Property Security Agreement,
and the execution and delivery of said deposit account control agreements, no
consent of any third parties and no authorization, approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for (i) the execution, delivery and performance of this Agreement,
(ii) the creation or perfection of the Security Interests created hereunder in
the Collateral or (iii) the enforcement of the rights of the Secured Party
hereunder.

6

--------------------------------------------------------------------------------

 



             (g)     Each Debtor hereby authorizes the Secured Party to file one
or more financing statements under the UCC, with respect to the Security
Interest with the proper filing and recording agencies in any jurisdiction
deemed proper by them.

             (h)     The execution, delivery and performance of this Agreement
by the Debtors does not (i) violate any of the provisions of any Organizational
Documents of any Debtor which is a corporation or any judgment, decree, order or
award of any court, governmental body or arbitrator or any applicable law, rule
or regulation applicable to any Debtor or (ii) assuming execution and delivery
of the amendments to the UPDA First Loan Agreement and the UPDA First Note,
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing any Debtor’s debt or otherwise) or other understanding to
which any Debtor is a party or by which any property or asset of any Debtor is
bound or affected. Assuming execution and delivery of the amendments to the UPDA
First Loan Agreement and the UPDA First Note, no consent (including, without
limitation, from stockholders or creditors of any Debtor) is required for any
Debtor to enter into and perform its obligations hereunder.

             (i)     The capital stock and other equity interests listed on
Schedule H hereto represent all of the capital stock and other equity interests
in UPDA owned by Messrs. Abdallah and McCauley, and represent all capital stock
and other equity interests owned, directly or indirectly, by UPDA. All of the
Pledged Securities are validly issued, fully paid and nonassessable, (i) UPDA is
the legal and beneficial owner of the Pledged Securities issued by the
Guarantors, and (ii) HOGC is the legal and beneficial owner of the Pledged
Securities issued by the Guarantors in each case free and clear of any lien,
security interest or other encumbrance except for the security interests created
by this Agreement.

             (j)     The ownership and other equity interests in partnerships
and limited liability companies (if any) included in the Collateral (the
“Pledged Interests”) by their express terms do not provide that they are
securities governed by Article 8 of the UCC and are not held in a securities
account or by any financial intermediary.

             (k)     Each Debtor shall at all times maintain the liens and
Security Interest provided for hereunder as valid and perfected first priority
liens and security interests in the Collateral in favor of the Secured Party
until this Agreement and the Security Interest hereunder shall be terminated
pursuant to Section 14 hereof. Each Debtor hereby agrees to defend the same
against the claims of any and all persons and entities. Each Debtor shall
safeguard and protect all Collateral for the account of the Secured Party. At
the request of the Secured Party, each Debtor will sign and deliver to the
Secured Party at any time or from time to time one or more financing statements
pursuant to the UCC in form reasonably satisfactory to the Secured Party and
will pay the cost of filing the same in all public offices wherever filing is,
or is deemed by the Secured Party to be, necessary or desirable to effect the
rights and obligations provided for herein. Without limiting the generality of
the foregoing, each Debtor shall pay all fees, taxes and other amounts necessary
to maintain the Collateral and the Security Interest hereunder, and each Debtor
shall obtain and furnish to the Secured Party from time to time, upon demand,
such releases and/or subordinations of claims and liens which may be required to
maintain the priority of the Security Interest hereunder.

7

--------------------------------------------------------------------------------

 



             (l)     No Debtor will transfer, pledge, hypothecate, encumber,
license, sell or otherwise dispose of any of the Collateral (except for
non-exclusive licenses granted by a Debtor in its ordinary course of business
and sales of inventory by a Debtor in its ordinary course of business) without
the prior written consent of the Secured Party.

             (m)     Each Debtor shall keep and preserve its equipment,
inventory and other tangible Collateral in good condition, repair and order and
shall not operate or locate any such Collateral (or cause to be operated or
located) in any area excluded from insurance coverage.

             (n)     Each Debtor shall maintain with financially sound and
reputable insurers, insurance with respect to the Collateral against loss or
damage of the kinds and in the amounts customarily insured against by entities
of established reputation having similar properties similarly situated and in
such amounts as are customarily carried under similar circumstances by other
such entities and otherwise as is prudent for entities engaged in similar
businesses but in any event sufficient to cover the full replacement cost
thereof. Each Debtor shall cause each insurance policy issued in connection
herewith to provide, and the insurer issuing such policy to certify to the
Secured Party that (a) the Secured Party will be named as lender loss payee and
additional insured under each such insurance policy; (b) if such insurance be
proposed to be cancelled or materially changed for any reason whatsoever, such
insurer will promptly notify the Secured Party and such cancellation or change
shall not be effective as to the Secured Party for at least thirty (30) days
after receipt by the Secured Party of such notice, unless the effect of such
change is to extend or increase coverage under the policy; and (c) the Secured
Party will have the right (but no obligation) at its election to remedy any
default in the payment of premiums within thirty (30) days of notice from the
insurer of such default. If no Event of Default (as used in the Notes, as
applicable) under either of the Notes exists and if the proceeds arising out of
any claim or series of related claims do not exceed $50,000, loss payments in
each instance will be applied by the applicable Debtor to the repair and/or
replacement of property with respect to which the loss was incurred to the
extent reasonably feasible, and any loss payments or the balance thereof
remaining, to the extent not so applied, shall be payable to the applicable
Debtor, provided, however, that payments received by any Debtor after an Event
of Default occurs and is continuing under either Note or in excess of $50,000
for any occurrence or series of related occurrences shall be paid to the Secured
Party and, if received by such Debtor, shall be held in trust for and
immediately paid over to the Secured Party unless otherwise directed in writing
by the Secured Party. Copies of such policies or the related certificates, in
each case, naming the Secured Party as lender loss payee and additional insured
shall be delivered to the Secured Party at least annually and at the time any
new policy of insurance is issued.

             (o)     Each Debtor shall, within ten (10) days of obtaining
knowledge thereof, advise the Secured Party promptly, in sufficient detail, of
any substantial change in the Collateral, and of the occurrence of any event
which would have a material adverse effect on the value of the Collateral or on
the Secured Party’s security interest therein.

             (p)     Each Debtor shall promptly execute and deliver to the
Secured Party such further deeds, mortgages, assignments, security agreements,
financing statements or other instruments, documents, certificates and
assurances and take such further action as the Secured Party may from time to
time request and may in its sole discretion deem necessary to perfect, protect
or enforce its security interest in the Collateral including, without
limitation, if applicable, the execution and delivery of a separate security
agreement with respect to each Debtor’s Intellectual Property (“Intellectual
Property Security Agreement”) in which the Secured Party has been granted a
security interest hereunder, substantially in a form acceptable to the Secured
Party, which Intellectual Property Security Agreement, other than as stated
therein, shall be subject to all of the terms and conditions hereof.

8

--------------------------------------------------------------------------------

 



             (q)     Each Debtor shall permit the Secured Party and its
representatives and agents to inspect the Collateral at any time, and to make
copies of records pertaining to the Collateral as may be requested by the
Secured Party from time to time.

             (r)     Each Debtor shall take all steps reasonably necessary to
diligently pursue and seek to preserve, enforce and collect any rights, claims,
causes of action and accounts receivable in respect of the Collateral.

             (s)     Each Debtor shall promptly notify the Secured Party in
sufficient detail upon becoming aware of any attachment, garnishment, execution
or other legal process levied against any Collateral and of any other
information received by such Debtor that may materially affect the value of the
Collateral, the Security Interest or the rights and remedies of the Secured
Party hereunder.

             (t)     All information heretofore, herein or hereafter supplied to
the Secured Party by or on behalf of any Debtor with respect to the Collateral
is accurate and complete in all material respects as of the date furnished.

             (u)     The Debtors shall at all times preserve and keep in full
force and effect their respective valid existence and good standing and any
rights and franchises material to its business.

             (v)     No Debtor will change its name, type of organization,
jurisdiction of organization, organizational identification number (if it has
one), legal or corporate structure, or identity, or add any new fictitious name
unless it provides at least 20 days prior written notice to the Secured Party of
such change and, at the time of such written notification, such Debtor provides
any financing statements or fixture filings necessary to perfect and continue
perfected the perfected security Interest granted and evidenced by this
Agreement.

             (w)     No Debtor may consign any of its Inventory or sell any of
its Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale without the consent of the Secured Party which shall
not be unreasonably withheld, except to the extent such consignment or sale does
not exceed 15% of the total value of all of the Company’s finished goods in
Inventory.

             (x)     No Debtor may relocate its chief executive office to a new
location without providing 30 days prior written notification thereof to the
Secured Party and so long as, at the time of such written notification, such
Debtor provides any financing statements or fixture filings necessary to perfect
and continue perfected the perfected Security Interest granted and evidenced by
this Agreement.

             (y)     Each Debtor which is a corporation was organized and
remains organized solely under the laws of the state set forth next to such
Debtor’s name in the first paragraph of this Agreement. Schedule D attached
hereto sets forth each Debtor’s organizational identification number or, if any
Debtor does not have one, states that one does not exist.

             (z)     (i) The actual name of each Debtor is the name set forth in
the preamble above; (ii) no Debtor has any trade names except as set forth on
Schedule E attached hereto; (iii) no Debtor has used any name other than that
stated in the preamble hereto or as set forth on Schedule E for the preceding
five years; and (iv) no entity has merged into any Debtor or been acquired by
any Debtor within the past five years except as set forth on Schedule E.

9

--------------------------------------------------------------------------------

 



             (aa)     At any time and from time to time that any Collateral
consists of instruments, certificated securities or other items that require or
permit possession by the secured party to perfect the security interest created
hereby, the applicable Debtor shall deliver such Collateral to the Secured
Party.

             (bb)     Each of the Guarantors, in its capacity as issuer, hereby
agrees to comply with any and all orders and instructions of the Secured Party
regarding the Pledged Interests consistent with the terms of this Agreement
without the further consent of any Debtor as contemplated by Section 8-106 (or
any successor section) of the UCC. Further, each Debtor agrees that it shall not
enter into a similar agreement (or one that would confer “control” within the
meaning of Article 8 of the UCC) with any other person or entity.

             (cc)     Each Debtor shall cause all tangible chattel paper
constituting Collateral to be delivered to the Secured Party, or, if such
delivery is not possible, then to cause such tangible chattel paper to contain a
legend noting that it is subject to the security interest created by this
Agreement. To the extent that any Collateral consists of electronic chattel
paper, the applicable Debtor shall cause the underlying chattel paper to be
“marked” within the meaning of Section 9-105 of the UCC (or successor section
thereto).

             (dd)     Reserved.

             (ee)     To the extent that any Collateral consists of
letter-of-credit rights, the applicable Debtor shall cause the issuer of each
underlying letter of credit to consent to an assignment of the proceeds thereof
to the Secured Party.

             (ff)     To the extent that any Collateral is in the possession of
any third party, the applicable Debtor shall join with the Secured Party in
notifying such third party of the Secured Party’ security interest in such
Collateral and shall use its best efforts to obtain an acknowledgement and
agreement from such third party with respect to the Collateral, in form and
substance satisfactory to the Secured Party.

             (gg)     If any Debtor shall at any time hold or acquire a
commercial tort claim, such Debtor shall promptly notify the Secured Party in a
writing signed by such Debtor of the particulars thereof and grant to the
Secured Party in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance satisfactory to the Secured Party.

             (hh)     Each Debtor shall immediately provide written notice to
the Secured Party of any and all accounts which arise out of contracts with any
governmental authority and, to the extent necessary to perfect or continue the
perfected status of the Security Interest in such accounts and proceeds thereof,
shall execute and deliver to the Secured Party an assignment of claims for such
accounts and cooperate with the Secured Party in taking any other steps
required, in their judgment, under the Federal Assignment of Claims Act or any
similar federal, state or local statute or rule to perfect or continue the
perfected status of the Security Interest in such accounts and proceeds thereof.

10

--------------------------------------------------------------------------------

 



             (ii)     Each of the Guarantors shall cause each subsidiary of such
Debtor to immediately become a party hereto (an “Additional Debtor”), by
executing and delivering an Additional Debtor Joinder in substantially the form
of Annex A attached hereto and comply with the provisions hereof applicable to
the Debtors. Concurrent therewith, the Additional Debtor shall deliver
replacement schedules for, or supplements to all other Schedules to (or referred
to in) this Agreement, as applicable, which replacement schedules shall
supersede, or supplements shall modify, the Schedules then in effect. The
Additional Debtor shall also deliver such opinions of counsel, authorizing
resolutions, good standing certificates, incumbency certificates, organizational
documents, financing statements and other information and documentation as the
Secured Party may reasonably request. Upon delivery of the foregoing to the
Secured Party, the Additional Debtor shall be and become a party to this
Agreement with the same rights and obligations as the Debtors, for all purposes
hereof as fully and to the same extent as if it were an original signatory
hereto and shall be deemed to have made the representations, warranties and
covenants set forth herein as of the date of execution and delivery of such
Additional Debtor Joinder, and all references herein to the “Debtors” shall be
deemed to include each Additional Debtor.

             (jj)     Each Debtor shall vote the Pledged Securities of such
Debtor to comply with the covenants and agreements set forth herein and in the
Note.

             (kk)     Each of the Guarantors shall register the pledge of the
applicable Pledged Securities on the books of such Debtor. Each Debtor shall
notify each issuer of Pledged Securities to register the pledge of the
applicable Pledged Securities in the name of the Secured Party on the books of
such issuer. Further, except with respect to certificated securities delivered
to the Secured Party, the applicable Debtor shall deliver to the Secured Party
an acknowledgement of pledge (which, where appropriate, shall comply with the
requirements of the relevant UCC with respect to perfection by registration)
signed by the issuer of the applicable Pledged Securities, which acknowledgement
shall confirm that: (a) it has registered the pledge on its books and records;
and (b) at any time directed by the Secured Party during the continuation of an
Event of Default, such issuer will transfer the record ownership of such Pledged
Securities into the name of any designee of the Secured Party, will take such
steps as may be necessary to effect the transfer, and will comply with all other
instructions of the Secured Party regarding such Pledged Securities without the
further consent of the applicable Debtor.

             (ll)     In the event that, upon an occurrence of an Event of
Default under either Note, the Secured Party shall sell all or any of the
Pledged Securities to another party or parties (herein called the “Transferee”)
or shall purchase or retain all or any of the Pledged Securities, each Debtor
shall, to the extent applicable: (i) deliver to the Secured Party or the
Transferee, as the case may be, the articles of incorporation, bylaws, minute
books, stock certificate books, corporate seals, deeds, leases, indentures,
agreements, evidences of indebtedness, books of account, financial records and
all other Organizational Documents and records of the Debtors and their direct
and indirect subsidiaries; (ii) use its best efforts to obtain resignations of
the persons then serving as officers and directors of the Debtors and their
direct and indirect subsidiaries, if so requested; and (iii) use its best
efforts to obtain any approvals that are required by any governmental or
regulatory body in order to permit the sale of the Pledged Securities to the
Transferee or the purchase or retention of the Pledged Securities by the Secured
Party and allow the Transferee or the Secured Party to continue the business of
the Debtors and their direct and indirect subsidiaries.

             (mm)     Without limiting the generality of the other obligations
of the Debtors hereunder, each Debtor shall promptly (i) cause to be registered
at the United States Copyright Office all of its material copyrights, (ii) cause
the security interest contemplated hereby with respect to all Intellectual
Property registered at the United States Copyright Office or United States
Patent and Trademark Office to be duly recorded at the applicable office, and
(iii) give the Secured Party notice whenever it acquires (whether absolutely or
by license) or creates any additional material Intellectual Property.

11

--------------------------------------------------------------------------------

 



             (nn)     Each Debtor will from time to time, at the joint and
several expense of the Debtors, promptly execute and deliver all such further
instruments and documents, and take all such further action as may be necessary
or desirable, or as the Secured Party may reasonably request, in order to
perfect and protect any security interest granted or purported to be granted
hereby or to enable the Secured Party to exercise and enforce their rights and
remedies hereunder and with respect to any Collateral or to otherwise carry out
the purposes of this Agreement.

             (oo)     Schedule F attached hereto lists all of the patents,
patent applications, trademarks, trademark applications, registered copyrights,
and domain names owned by any of the Debtors as of the date hereof. Schedule F
lists all material licenses in favor of any Debtor for the use of any patents,
trademarks, copyrights and domain names as of the date hereof. All material
patents and trademarks of the Debtors have been duly recorded at the United
States Patent and Trademark Office and all material copyrights of the Debtors
have been duly recorded at the United States Copyright Office.

             (pp)     Except as set forth on Schedule G attached hereto, none of
the account debtors or other persons or entities obligated on any of the
Collateral is a governmental authority covered by the Federal Assignment of
Claims Act or any similar federal, state or local statute or rule in respect of
such Collateral.

       5.     Effect of Pledge on Certain Rights. If any of the Collateral
subject to this Agreement consists of nonvoting equity or ownership interests
(regardless of class, designation, preference or rights) that may be converted
into voting equity or ownership interests upon the occurrence of certain events
(including, without limitation, upon the transfer of all or any of the other
stock or assets of the issuer), it is agreed that the pledge of such equity or
ownership interests pursuant to this Agreement or the enforcement of any of the
Secured Party’ rights hereunder shall not be deemed to be the type of event
which would trigger such conversion rights notwithstanding any provisions in the
Organizational Documents or agreements to which any Debtor is subject or to
which any Debtor is party.

       6.     Defaults. The following events shall be “Events of Default”:

             (a)     The occurrence of an Event of Default under either of the
Notes (as used in the applicable Note);

             (b)     Any representation or warranty of any Debtor in this
Agreement shall prove to have been incorrect in any material respect when made;

             (c)     The failure by any Debtor to observe or perform any of its
obligations hereunder for two (2) Business Days; or

             (d)     If any provision of this Agreement shall at any time for
any reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by any Debtor, or a proceeding shall be commenced by
any Debtor, or by any governmental authority having jurisdiction over any
Debtor, seeking to establish the invalidity or unenforceability thereof, or any
Debtor shall deny that any Debtor has any liability or obligation purported to
be created under this Agreement.

12

--------------------------------------------------------------------------------

 



       7.     Duty To Hold In Trust.

             (a)     Upon the occurrence of any Event of Default hereunder and
at any time thereafter, each Debtor shall, upon receipt of any revenue, income,
dividend, interest or other sums subject to the Security Interest, whether
payable pursuant to the Notes or otherwise, or of any check, draft, note, trade
acceptance or other instrument evidencing an obligation to pay any such sum,
hold the same in trust for the Secured Party and shall forthwith endorse and
transfer any such sums or instruments, or both (to the extent permitted by law),
to the Secured Party for application to the satisfaction of the Obligations.

             (b)     If any Debtor shall become entitled to receive or shall
receive any securities or other property (including, without limitation, shares
of Pledged Securities or instruments representing Pledged Securities acquired
after the date hereof, or any options, warrants, rights or other similar
property or certificates representing a dividend, or any distribution in
connection with any recapitalization, reclassification or increase or reduction
of capital, or issued in connection with any reorganization of such Debtor or
any of its direct or indirect subsidiaries) in respect of the Pledged Securities
(whether as an addition to, in substitution of, or in exchange for, such Pledged
Securities or otherwise), such Debtor agrees to (i) accept the same as the agent
of the Secured Party; (ii) hold the same in trust on behalf of and for the
benefit of the Secured Party; and (iii) to deliver any and all certificates or
instruments evidencing the same to the Secured Party on or before the close of
business on the fifth business day following the receipt thereof by such Debtor,
in the exact form received together with the Necessary Endorsements, to be held
by the Secured Party subject to the terms of this Agreement as Collateral.

       8.     Rights and Remedies Upon Default.

             (a)     Upon the occurrence of any Event of Default hereunder and
at any time thereafter, the Secured Party, acting through any agent it appoints
for such purpose, shall have the right to exercise all of the remedies conferred
hereunder and under the Notes, and the Secured Party shall have all the rights
and remedies of a secured party under the UCC. Without limitation, the Secured
Party shall have the following rights and powers to the extent permitted by
applicable law:

                         (i)     The Secured Party shall have the right to take
possession of the Collateral and, for that purpose, enter, with the aid and
assistance of any person, any premises where the Collateral, or any part
thereof, is or may be placed and remove the same, and each Debtor shall assemble
the Collateral and make it available to the Secured Party at places which the
Secured Party shall reasonably select, whether at such Debtor’s premises or
elsewhere, and make available to the Secured Party, without rent, all of such
Debtor’s respective premises and facilities for the purpose of the Secured Party
taking possession of, removing or putting the Collateral in saleable or
disposable form.

                         (ii)     Upon notice to the Debtors by the Secured
Party, all rights of each Debtor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise and all rights of each
Debtor to receive the dividends and interest which it would otherwise be
authorized to receive and retain, shall cease. Upon such notice, the Secured
Party shall have the right to receive any interest, cash dividends or other
payments on the Collateral and, at its option, to exercise in its discretion all
voting rights pertaining thereto. Without limiting the generality of the
foregoing, the Secured Party shall have the right (but not the obligation) to
exercise all rights with respect to the Collateral as if it were the sole and
absolute owners thereof, including, without limitation, to vote and/or to
exchange, at its sole discretion, any or all of the Collateral in connection
with a merger, reorganization, consolidation, recapitalization or other
readjustment concerning or involving the Collateral or any Debtor or any of its
direct or indirect subsidiaries.

13

--------------------------------------------------------------------------------

 



                         (iii)     The Secured Party shall have the right to
operate the business of each Debtor using the Collateral and shall have the
right to assign, sell, lease or otherwise dispose of and deliver all or any part
of the Collateral, at public or private sale or otherwise, either with or
without special conditions or stipulations, for cash or on credit or for future
delivery, in such parcel or parcels and at such time or times and at such place
or places, and upon such terms and conditions as the Secured Party may deem
commercially reasonable, all without (except as shall be required by applicable
statute and cannot be waived) advertisement or demand upon or notice to any
Debtor or right of redemption of a Debtor, which are hereby expressly waived.
Upon each such sale, lease, assignment or other transfer of Collateral, the
Secured Party may, unless prohibited by applicable law which cannot be waived,
purchase all or any part of the Collateral being sold, free from and discharged
of all trusts, claims, right of redemption and equities of any Debtor, which are
hereby waived and released.

                         (iv)     The Secured Party shall have the right (but
not the obligation) to notify any account debtors and any obligors under
instruments or accounts to make payments directly to the Secured Party and to
enforce the Debtors’ rights against such account debtors and obligors.

                         (v)     The Secured Party may (but is not obligated to)
direct any financial intermediary or any other person or entity holding any
investment property to transfer the same to the Secured Party or their designee.

                         (vi)     The Secured Party may (but is not obligated
to) transfer any or all Intellectual Property registered in the name of any
Debtor at the United States Patent and Trademark Office and/or Copyright Office
into the name of the Secured Party or any designee or any purchaser of any
Collateral.

             (b)     The Secured Party may comply with any applicable law in
connection with a disposition of Collateral and such compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral. The Secured Party may sell the Collateral without giving any
warranties and may specifically disclaim such warranties. If the Secured Party
sells any of the Collateral on credit, the Debtors will only be credited with
payments actually made by the purchaser in cash. In addition, to the extent
permitted by applicable law, each Debtor waives any and all rights that it may
have to a judicial hearing in advance of the enforcement of any of the Secured
Party’ rights and remedies hereunder, including, without limitation, its right
following an Event of Default hereunder to take immediate possession of the
Collateral and to exercise its rights and remedies with respect thereto.

             (c)     For the purpose of enabling the Secured Party to further
exercise rights and remedies under this Section 8 or elsewhere provided by
agreement or applicable law, each Debtor hereby grants to the Secured Party an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Debtor) to use, license or sublicense following an
Event of Default hereunder, any Intellectual Property now owned or hereafter
acquired by such Debtor, and wherever the same may be located, and including in
such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof.

14

--------------------------------------------------------------------------------

 



             (d)     In the event the Secured Party assigns any portion of its
interest under either of the Notes, no action shall be taken under the terms of
this Agreement except upon the written consent of the Note holders holding Notes
representing a majority of the principal amount under either of the Loans, which
majority shall include Sheridan.

       9.     Applications of Proceeds. The proceeds of any such sale, lease or
other disposition of the Collateral hereunder shall be applied first, to the
expenses of retaking, holding, storing, processing and preparing for sale,
selling, and the like (including, without limitation, any taxes, fees and other
costs incurred in connection therewith) of the Collateral, to the reasonable
attorneys’ fees and expenses incurred by the Secured Party in enforcing its
rights hereunder and in connection with collecting, storing and disposing of the
Collateral, and then to satisfaction of the other Obligations, and to the
payment of any other amounts required by applicable law, after which the Secured
Party shall pay to the applicable Debtor any surplus proceeds. If, upon the
sale, license or other disposition of the Collateral, the proceeds thereof are
insufficient to pay all amounts to which the Secured Party is legally entitled,
the Debtors will be liable for the deficiency, together with interest thereon,
at the rate of 20% per annum or the lesser amount permitted by applicable law
(the “Default Rate”), and the reasonable fees of any attorneys employed by the
Secured Party to collect such deficiency. To the extent permitted by applicable
law, each Debtor waives all claims, damages and demands against the Secured
Party arising out of the repossession, removal, retention or sale of the
Collateral, unless due solely to the gross negligence or willful misconduct of
the Secured Party as determined by a final judgment (not subject to further
appeal) of a court of competent jurisdiction.

       10.     Securities Law Provision. Each Debtor recognizes that the Secured
Party may be limited in its ability to effect a sale to the public of all or
part of the Pledged Securities by reason of certain prohibitions in the
Securities Act of 1933, as amended, or other federal or state securities laws
(collectively, the “Securities Laws”), and may be compelled to resort to one or
more sales to a restricted group of purchasers who may be required to agree to
acquire the Pledged Securities for their own account, for investment and not
with a view to the distribution or resale thereof. Each Debtor agrees that sales
so made may be at prices and on terms less favorable than if the Pledged
Securities were sold to the public, and that the Secured Party has no obligation
to delay the sale of any Pledged Securities for the period of time necessary to
register the Pledged Securities for sale to the public under the Securities
Laws. Each Debtor shall cooperate with the Secured Party in its attempt to
satisfy any requirements under the Securities Laws (including, without
limitation, registration thereunder if requested by the Secured Party)
applicable to the sale of the Pledged Securities by the Secured Party.

       11.     Costs and Expenses. Each Debtor agrees to pay all reasonable
out-of-pocket fees, costs and expenses incurred in connection with any filing
required hereunder, including without limitation, any financing statements
pursuant to the UCC, continuation statements, partial releases and/or
termination statements related thereto or any expenses of any searches
reasonably required by the Secured Party. The Debtors shall also pay all other
claims and charges which in the reasonable opinion of the Secured Party might
prejudice, imperil or otherwise affect the Collateral or the Security Interest
therein. The Debtors will also, upon demand, pay to the Secured Party the amount
of any and all reasonable expenses, including the reasonable fees and expenses
of its counsel and of any experts and agents, which the Secured Party may incur
in connection with (i) the enforcement of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, or (iii) the exercise or enforcement of any of the rights of
the Secured Party under the Notes. Until so paid, any fees payable hereunder
shall be added to the principal amount of the Notes and shall bear interest at
the Default Rate.

15

--------------------------------------------------------------------------------

 



       12.     Responsibility for Collateral. The Debtors assume all liabilities
and responsibility in connection with all Collateral, and the Obligations shall
in no way be affected or diminished by reason of the loss, destruction, damage
or theft of any of the Collateral or its unavailability for any reason. The
Secured Party agrees to act in accordance with commercially reasonable standards
and the UCC. Without limiting the generality of the foregoing, (a) no Secured
Party (i) has any duty (either before or after an Event of Default) to collect
any amounts in respect of the Collateral or to preserve any rights relating to
the Collateral, or (ii) has any obligation to clean-up or otherwise prepare the
Collateral for sale, and (b) each Debtor shall remain obligated and liable under
each contract or agreement included in the Collateral to be observed or
performed by such Debtor thereunder. The Secured Party shall have no obligation
or liability under any such contract or agreement by reason of or arising out of
this Agreement or the receipt by the Secured Party of any payment relating to
any of the Collateral, nor shall the Secured Party be obligated in any manner to
perform any of the obligations of any Debtor under or pursuant to any such
contract or agreement, to make inquiry as to the nature or sufficiency of any
payment received by the Secured Party in respect of the Collateral or as to the
sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Secured Party may be entitled at any time or times.

       13.     Security Interest Absolute. All rights of the Secured Party and
all obligations of the Debtors hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Notes or any agreement entered into in connection with the foregoing, or any
portion hereof or thereof; (b) any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Notes or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or nonperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guaranty, or any other security, for all or any of the
Obligations; (d) any action by the Secured Party to obtain, adjust, settle and
cancel in its sole discretion any insurance claims or matters made or arising in
connection with the Collateral; or (e) any other circumstance which might
otherwise constitute any legal or equitable defense available to a Debtor, or a
discharge of all or any part of the Security Interest granted hereby. Until the
Obligations shall have been paid and performed in full, the rights of the
Secured Party shall continue even if the Obligations are barred for any reason,
including, without limitation, the running of the statute of limitations or
bankruptcy. Each Debtor expressly waives presentment, protest, notice of
protest, demand, notice of nonpayment and demand for performance. In the event
that at any time any transfer of any Collateral or any payment received by the
Secured Party hereunder shall be deemed by final order of a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
the bankruptcy or insolvency laws of the United States, or shall be deemed to be
otherwise due to any party other than the Secured Party, then, in any such
event, each Debtor’s obligations hereunder shall survive cancellation of this
Agreement, and shall not be discharged or satisfied by any prior payment thereof
and/or cancellation of this Agreement, but shall remain a valid and binding
obligation enforceable in accordance with the terms and provisions hereof. Each
Debtor waives all right to require the Secured Party to proceed against any
other person or entity or to apply any Collateral which the Secured Party may
hold at any time, or to marshal assets, or to pursue any other remedy. Each
Debtor waives any defense arising by reason of the application of the statute of
limitations to any obligation secured hereby.

       14.     Term of Agreement. This Agreement and the Security Interest shall
terminate on the date on which all payments under the Notes have been
indefeasibly paid in full and all other Obligations have been paid or
discharged; provided, however, that all indemnities of the Debtors contained in
this Agreement shall survive and remain operative and in full force and effect
regardless of the termination of this Agreement.

16

--------------------------------------------------------------------------------

 

       15.     Power of Attorney; Further Assurances.

             (a)     Each Debtor authorizes the Secured Party, and does hereby
make, constitute and appoint the Secured Party and its officers, agents,
successors or assigns with full power of substitution, as such Debtor’s true and
lawful attorney-in-fact, with power, in the name of the Secured Party or such
Debtor, to (i) endorse any note, checks, drafts, money orders or other
instruments of payment (including payments payable under or in respect of any
policy of insurance) in respect of the Collateral that may come into possession
of the Secured Party; (ii) sign and endorse any financing statement pursuant to
the UCC or any invoice, freight or express bill, bill of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications and
notices in connection with accounts, and other documents relating to the
Collateral; (iii) pay or discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on or threatened against the
Collateral; (iv) demand, collect, receipt for, compromise, settle and sue for
monies due in respect of the Collateral; (v) transfer any Intellectual Property
or provide licenses respecting any Intellectual Property; and (vi) generally, at
the option of the Secured Party, and at the expense of the Debtors, at any time,
or from time to time, execute and deliver any and all documents and instruments
and to do all acts and things which the Secured Party deems necessary to
protect, preserve and realize upon the Collateral and the Security Interest
granted therein in order to effect the intent of this Agreement and the Notes
all as fully and effectually as the Debtors might or could do; and each Debtor
hereby ratifies all that said attorney shall lawfully do or cause to be done by
virtue hereof. This power of attorney is coupled with an interest and shall be
irrevocable for the term of this Agreement and thereafter as long as any of the
Obligations shall be outstanding. The designation set forth herein shall be
deemed to amend and supersede any inconsistent provision in the Organizational
Documents or other documents or agreements to which any Debtor is subject or to
which any Debtor is a party. Without limiting the generality of the foregoing,
after the occurrence and during the continuance of an Event of Default
hereunder, the Secured Party is specifically authorized to execute and file any
applications for or instruments of transfer and assignment of any patents,
trademarks, copyrights or other Intellectual Property with the United States
Patent and Trademark Office and the United States Copyright Office.

             (b)     On a continuing basis, each Debtor will make, execute,
acknowledge, deliver, file and record, as the case may be, with the proper
filing and recording agencies in any jurisdiction, including, without
limitation, the jurisdictions indicated on Schedule C attached hereto, all such
instruments, and take all such action as may reasonably be deemed necessary or
advisable, or as reasonably requested by the Secured Party, to perfect the
Security Interest granted hereunder and otherwise to carry out the intent and
purposes of this Agreement, or for assuring and confirming to the Secured Party
the grant or perfection of a perfected security interest in all the Collateral
under the UCC.

             (c)     Each Debtor hereby irrevocably appoints the Secured Party
as such Debtor’s attorney-in-fact, with full authority in the place and instead
of such Debtor and in the name of such Debtor, from time to time in the Secured
Party’ discretion, to take any action and to execute any instrument which the
Secured Party may deem necessary or advisable to accomplish the purposes of this
Agreement, including the filing, in its sole discretion, of one or more
financing or continuation statements and amendments thereto, relative to any of
the Collateral without the signature of such Debtor where permitted by law,
which financing statements may (but need not) describe the Collateral as “all
assets” or “all personal property” or words of like import, and ratifies all
such actions taken by the Secured Party. This power of attorney is coupled with
an interest and shall be irrevocable for the term of this Agreement and
thereafter as long as any of the Obligations shall be outstanding.

17

--------------------------------------------------------------------------------

 



       16.     Notices. All notices, requests, demands and other communications
hereunder shall be subject to the notice provision of the applicable Loan
Agreement.

       17.     Other Security. To the extent that the Obligations are now or
hereafter secured by property other than the Collateral or by the guarantee,
endorsement or property of any other person, firm, corporation or other entity,
then the Secured Party shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Party’ rights and
remedies hereunder.

       18.     Miscellaneous.

             (a)     No course of dealing between the Debtors and the Secured
Party, nor any failure to exercise, nor any delay in exercising, on the part of
the Secured Party, any right, power or privilege hereunder or under either Note
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder or thereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

             (b)     All of the rights and remedies of the Secured Party with
respect to the Collateral, whether established hereby or by the Notes or by any
other agreements, instruments or documents or by law shall be cumulative and may
be exercised singly or concurrently.

             (c)     This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and is intended to supersede
all prior negotiations, understandings and agreements with respect thereto.
Except as specifically set forth in this Agreement, no provision of this
Agreement may be modified or amended except by a written agreement specifically
referring to this Agreement and signed by the parties hereto.

             (d)     In the event any provision of this Agreement is held to be
invalid, prohibited or unenforceable in any jurisdiction for any reason, unless
such provision is narrowed by judicial construction, this Agreement shall, as to
such jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable. If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.

             (e)     No waiver of any breach or default or any right under this
Agreement shall be considered valid unless in writing and signed by the party
giving such waiver, and no such waiver shall be deemed a waiver of any
subsequent breach or default or right, whether of the same or similar nature or
otherwise.

             (f)     This Agreement shall be binding upon and inure to the
benefit of each party hereto and its successors and assigns.

             (g)     Each party shall take such further action and execute and
deliver such further documents as may be necessary or appropriate in order to
carry out the provisions and purposes of this Agreement.

18

--------------------------------------------------------------------------------

 



             (h)     All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each Debtor
agrees that all proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and the Notes
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, partners, members, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York, Borough of Manhattan. Each Debtor hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, Borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If any party shall
commence a proceeding to enforce any provisions of this Agreement, then the
prevailing party in such proceeding shall be reimbursed by the other party for
its reasonable attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such proceeding.

             (i)     This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.

             (j)     All Debtors shall jointly and severally be liable for the
obligations of each Debtor to the Secured Party hereunder.

             (k)     Each Debtor shall indemnify, reimburse and hold harmless
the Secured Party and its partners, members, shareholders, officers, directors,
employees and agents (collectively, “Indemnitees”) from and against any and all
losses, claims, liabilities, damages, penalties, suits, costs and expenses, of
any kind or nature, (including fees relating to the cost of investigating and
defending any of the foregoing) imposed on, incurred by or asserted against such
Indemnitee in any way related to or arising from or alleged to arise from this
Agreement or the Collateral, except any such losses, claims, liabilities,
damages, penalties, suits, costs and expenses which result from the gross
negligence or willful misconduct of the Indemnitee as determined by a final,
nonappealable decision of a court of competent jurisdiction. This
indemnification provision is in addition to, and not in limitation of, any other
indemnification provision in the Notes, the Loan Agreements or any other
agreement, instrument or other document executed or delivered in connection
herewith or therewith.

19

--------------------------------------------------------------------------------

 



             (l)     Nothing in this Agreement shall be construed to subject the
Secured Party to liability as a partner in any Debtor or any if its direct or
indirect subsidiaries that is a partnership or as a member in any Debtor or any
of its direct or indirect subsidiaries that is a limited liability company, nor
shall the Secured Party be deemed to have assumed any obligations under any
partnership agreement or limited liability company agreement, as applicable, of
any such Debtor or any of its direct or indirect subsidiaries or otherwise,
unless and until any the Secured Party exercises its right to be substituted for
such Debtor as a partner or member, as applicable, pursuant hereto.

             (m)     To the extent that the grant of the Security Interest in
the Collateral and the enforcement of the terms hereof require the consent,
approval or action of any Debtor or any direct or indirect subsidiary of any
Debtor, such Debtor hereby grants, or shall cause its Subsidiary to grant, such
consent and approval and waive any such noncompliance with the terms of said
documents. The Company shall cause each of its subsidiaries formed or acquired
on or subsequent to the date hereof to become a Guarantor for all purposes of
this Agreement by executing and delivering an Assumption Agreement in the form
attached as Annex 1 to the Guaranty.

[SIGNATURE PAGES FOLLOW]

20

--------------------------------------------------------------------------------

 



       IN WITNESS WHEREOF, the parties hereto have caused this Amended and
Restated Security Agreement to be duly executed on the day and year first above
written.

UNIVERSAL PROPERTY DEVELOPMENT AND
ACQUISITION CORPORATION

 

By: __________________________________________
  Name:
  Title:

 

KAMAL ABDALLAH

   

_____________________________________________

   

CHRISTOPHER MCCAULEY

   

_____________________________________________

   

CANYON CREEK OIL AND GAS INC.

   

By: __________________________________________
  Name:
  Title:

   

CATLIN OIL AND GAS, INC.

   

By: __________________________________________
  Name:
  Title:

   

SHERIDAN ASSET MANAGEMENT LLC

   

By: __________________________________________
  Name:
  Title:

 



21

--------------------------------------------------------------------------------

 



 

HEARTLAND OIL AND GAS CORP.

   

By: __________________________________________
  Name:
  Title:

   

HEARTLAND GAS GATHERING, LLC

   

By: __________________________________________
  Name:
  Title:

   

HEARTLAND OIL & GAS, INC.

   

By: __________________________________________
  Name:
  Title:

 

HEARTLAND INTERNATIONAL OIL CORP.

   

By: __________________________________________
  Name:
  Title:

   

UPDA OPERATORS, INC.

   

By: __________________________________________
  Name:
  Title:

   

AZTEC WELLS SERVICES, INC.

   

By: __________________________________________

  Name:

  Title:

   



22

--------------------------------------------------------------------------------

 



SHERIDAN ASSET MANAGEMENT

   

By: __________________________________________
  Name:
  Title:



23

--------------------------------------------------------------------------------

 



SCHEDULE A

LOCATION OF COLLATERAL

Principal Place of Business of Debtors:

UNIVERSAL PROPERTY DEVELOPMENT AND ACQUISITION CORPORATION
14255 US Hwy 1
Suite 209,
Juno Beach, FL 33408

CATLIN OIL AND GAS, INC.
124 N. Church Street
Jacksboro, TX 76458

CANYON CREEK OIL AND GAS, INC.
124 N. Church Street
Jacksboro, TX 76458

HEARTLAND OIL AND GAS CORP.
12603 Southwest Freeway
Suite 285
Stafford, TX 77477

HEARTLAND GAS GATHERING, LLC
1610 Industrial Drive
Paola, KS 66071

HEARTLAND OIL & GAS, INC.
1610 Industrial Drive
Paola, KS 66071

UPDA OPERATORS, INC.
124 N. Church Street
Jacksboro, TX 76458

HEARTLAND INTERNATIONAL OIL CORP.
12603 Southwest Freeway
Suite 285
Stafford, TX 77477

AZTEC WELL SERVICES, INC.
1610 Industrial Drive
Paola, KS 66071

KAMAL ABDALLAH
8 Links Green
San Antonio, TX 78257

24

--------------------------------------------------------------------------------

 



CHRISTOPHER J. MCCAULEY

5408 Valley Pkwy.
Brecksville, OH 44141


Locations Where Collateral is Located or Stored:


All collateral is located in Texas and Kansas.

Heartland Oil and Gas Corp. currently has assets located in an office in
Colorado. The office in Colorado will close on September 14, 2007 and all assets
currently located in Colorado will be moved to Texas.

The Company has a mailing address in Florida. There are no assets at the Florida
location.

There are no assets in Nevada.

25

--------------------------------------------------------------------------------

 

SCHEDULE B

EXISTING LIENS ON COLLATERAL

1.     Liens arising under and in connection with the UPDA First Loan.

26

--------------------------------------------------------------------------------

 

SCHEDULE C

JURISDICTIONS IN WHICH COLLATERAL LOCATED

Kansas

Texas

Nevada

Colorado

Florida

Ohio

27

--------------------------------------------------------------------------------

 

SCHEDULE D

ORGANIZATIONAL IDENTIFICATION NUMBERS

CORPORATION

EIN/SSN

AZTEC WELL SERVICES, INC

26-0179549

CANYON CREEK OIL AND GAS INC.

20-3110367

CATLIN OIL AND GAS, INC.

20-5336700

CHRISTOPHER MCCAULEY

###-##-####

HEARTLAND GAS GATHERING, LLC

20-3966472

HEARTLAND OIL & GAS, INC.

98-0396103

HEARTLAND OIL AND GAS CORP.

91-1918326

KAMAL ABDALLAH

###-##-####

UNIVERSAL PROPERTY DEVELOPMENT AND
ACQUISITION CORPORATION

20-3014499

UPDA OPERATORS, INC.

20-4792685



28

--------------------------------------------------------------------------------

 

SCHEDULE E

NAMES; MERGERS AND ACQUISITIONS

1

Acquisition of Heartland Oil and Gas Corp. by UPDA as of April 6, 2007.

 

2.

Aztec Well Services, Inc. is registering the name Aztec Premium Well Services,
Inc. in Texas.

 

3.

Acquisition of controlling interest in Continental Fuels, Inc., f/k/a Colorado
Industries, Inc. as of April 23, 2007.



29

--------------------------------------------------------------------------------

 

SCHEDULE F

INTELLECTUAL PROPERTY

www,universalpropertydevelopment, com

www,heartlandoilandgas,com

30

--------------------------------------------------------------------------------

 

SCHEDULE G

ACCOUNT DEBTORS

None.

31

--------------------------------------------------------------------------------

 

SCHEDULE H

PLEDGED SECURITIES

60,000 shares of Common Stock of Canyon Creek Oil and Gas Inc., par value $0.001
per share, Certificate No. 101 Dated March 7, 2007.

90,000 shares of Common Stock of Catlin Oil and Gas, Inc., par value $0.001 per
share, Certificate No. 101 Dated March 7, 2007.

2,060,000 common shares in Universal Property Development and Acquisition
Corporation, par value $0.001 per share, Certificate Nos. 2074, 2075, 2097, 2101
and 2126 dated August 18, 2005, August 18, 2005, October 1, 2005, September 30,
2005, and November 29, 2005.

80,000 Class “A” Convertible Preferred stock in Universal Property Development
and Acquisition Corporation, par value $10.00 per share, Certificate No. 8001,
dated July 27, 2005.

20,000 Class “A” Convertible Preferred stock of Universal Property Development
and Acquisition Corporation, par value $10.00 per share, Certificate No. 8002,
dated July 27, 2005.

5,063,177 shares of Common Stock of Heartland Oil and Gas Corp., par value
$0.001 per share, Certificate No. 310, dated August 13, 2007.

100,000 shares of Common Stock of Heartland Oil and Gas Inc., par value $0.001
per share, Certificate No. 101, dated August 1, 2007.

100,000 shares of Common Stock of Aztec Well Services Inc., par value $0.001 per
share, Certificate No. 101, dated August 1, 2007.

100,000 shares of Common Stock of UPDA Operators Inc. , par value $0.001 per
share, Certificate No. 102, dated August 15, 2007.

10o shares of Common Stock of Heartland International Oil Corp., par value $1.00
per share, Certificate No. 102, dated August 15, 2007.

32

--------------------------------------------------------------------------------

 



SCHEDULE I

CLAIMS

1.     Pending suit regarding leases and wells of Canyon Creek Oil and Gas, Inc.

2.     USPX v. UPDA, pending in Fort Bend County, Texas.

33

--------------------------------------------------------------------------------

 



 ANNEX AbtobSECURITYbAGREEMENT



FORM OF ADDITIONAL DEBTOR JOINDER

Amended and Restated Security Agreement dated as of August 16, 2007 made by
Universal Property Development and Acquisition Corporation, its subsidiaries
party thereto from time to time, Kamal Abdallah, Christopher J. McCauley,
Heartland Oil and Gas Corp., Canyon Creek Oil and Gas, Inc., Catlin Oil and Gas,
Inc., Heartland Gas Gathering, LLC, Heartland Oil & Gas, Inc., UPDA Operators,
Inc., Heartland International Oil Corp. and Aztec Well Services, Inc. as Debtors
to and in favor of the Secured Party identified therein (the “Security
Agreement”)

       Reference is made to the Security Agreement as defined above; capitalized
terms used herein and not otherwise defined herein shall have the meanings given
to such terms in, or by reference in, the Security Agreement.

       The undersigned hereby agrees that upon delivery of this Additional
Debtor Joinder to the Secured Party referred to above, the undersigned shall (a)
be an Additional Debtor under the Security Agreement, (b) have all the rights
and obligations of the Debtors under the Security Agreement as fully and to the
same extent as if the undersigned was an original signatory thereto and (c) be
deemed to have made the representations and warranties set forth in Section 4
therein as of the date of execution and delivery of this Additional Debtor
Joinder. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE UNDERSIGNED
SPECIFICALLY GRANTS TO THE SECURED PARTY A SECURITY INTEREST IN THE COLLATERAL
AS MORE FULLY SET FORTH IN THE SECURITY AGREEMENT AND ACKNOWLEDGES AND AGREES TO
THE WAIVER OF JURY TRIAL PROVISIONS SET FORTH THEREIN.

       Attached hereto are supplemental and/or replacement Schedules to the
Security Agreement, as applicable.

       An executed copy of this Joinder shall be delivered to the Secured Party,
and the Secured Party may rely on the matters set forth herein on or after the
date hereof. This Joinder shall not be modified, amended or terminated without
the prior written consent of the Secured Party.

--------------------------------------------------------------------------------

 

       IN WITNESS WHEREOF, the undersigned has caused this Joinder to be
executed in the name and on behalf of the undersigned.

 

_______________________________

 

By:

 

Name:

 

Title:

   

Address:

 

Dated:

 



--------------------------------------------------------------------------------

 

